Appeals (1) from a judgment of the County Court of Montgomery County (Aison, J.), rendered March 26, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree, and (2) by permission, from an order of said court, entered November 4, 1992, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction, without a hearing.
Defendant pleaded guilty to criminal possession of a controlled substance in the second degree and was sentenced to a term of imprisonment of 8 Vs years to life. The record reveals that his guilty plea, which included a waiver of his right to appeal the denial of his motion to suppress evidence, was knowing, voluntary and intelligent. In the absence of any other facts calling into doubt the validity of the plea, we conclude that the waiver of the right to appeal must be enforced. Consequently, defendant cannot appeal County Court’s denial of his suppression motion. We also find no error in County Court’s denial of defendant’s motion to vacate the judgment. Finally, were we to consider the merits of the suppression motion, we would find that County Court did not err in denying the motion given that, considering the facts of this case, the vehicle in which the evidence was found was properly impounded and the evidence was discovered in the course of a valid inventory search.
Mikoll, J. P., White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment and order are affirmed.